Case: 10-60610     Document: 00511776997         Page: 1     Date Filed: 03/05/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           March 5, 2012

                                       No. 10-60610                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee
v.

WILLIAM C. BRELAND, JR.,

                                                  Defendant–Appellant



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:08-CR-85-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before DAVIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        This court affirmed the district court’s consideration of Defendant William
Breland’s rehabilitative needs when imposing a term of imprisonment upon
revocation of Breland’s supervised release. United States v. Breland, 647 F.3d
284, 291 (5th Cir. 2011). The Supreme Court reversed and remanded the
judgment of this court, instructing that we reconsider the case in light of the

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60610   Document: 00511776997     Page: 2   Date Filed: 03/05/2012



                                  No. 10-60610

Government’s position as asserted in its brief to the Court. Breland v. United
States, 132 S. Ct. 1096 (2012).
      In its brief, the Government stated that “the United States now agrees
with [Breland] that Section 3582(a), as construed in Tapia, precludes a court
from lengthening the time a defendant must serve in prison based on the
defendant’s rehabilitative needs when supervised release is revoked.” The
Government’s position accords with how the First Circuit, United States v.
Molignaro, 649 F.3d 1, 5 (2011), and the Ninth Circuit, United States v. Grant,
664 F.3d 276, 282 (2011), have resolved this issue.
      Accordingly, this matter is REMANDED to the district court for
resentencing in accordance with this order.




                                       2